Citation Nr: 1232980	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, to include service in the Republic of Vietnam.  He died in February 2009.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  


FINDINGS OF FACT

1.  At the time of the Veteran's death in February 2009, he had perfected an appeal of the denial of the claim of service connection for PTSD.

2.  The appellant filed her claim for accrued benefits in July 2009 and the RO allowed her request for substitution, meaning she was able to continue the appeal of the Veteran.

3.  The Veteran's lay testimony concerning fear of hostile military activity is consistent with the places, types and circumstances of his service, and is therefore sufficient to establish the occurrence of the claimed inservice stressors.

4.  Based on the Veteran's in-service fear of hostile military activity, VA psychiatrists have found such stressors sufficient to support a diagnosis of PTSD and has related his current symptoms to these stressors.



CONCLUSION OF LAW

The criteria for service connection for PTSD, for accrued benefits purposes, are met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.1000 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection for PTSD for accrued benefits purposes, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Accrued Benefits for PTSD

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows:  (1) Upon the death of a Veteran to the living person first listed as follows:  (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  (3) Upon the death of a child, to the surviving children of the Veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the Veteran.  See 38 C.F.R. § 3.1000 (a). 

At the time of the Veteran's death, he had an appeal pending for a claim of service connection for PTSD.  For accrued benefits purposes, the appellant takes her husband's remaining claim as it stands at the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

The Board notes that the Veteran's claim for service connection for PTSD was dismissed in a March 2009 Board decision due to his death.  However, the Board's dismissal of the appeal did not affect the right of an eligible person, in this case his surviving spouse, to file a request to be substituted as the appellant for purposes of processing the claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary has not yet issued regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant must file a request for substitution with the VA RO from which the claim originated.

An application for accrued benefits must be filed within one year after the death of the Veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this case, the appellant filed a request for substitution at the RO in July 2009, clearly within one year of the Veteran's death in February 2009.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

At the outset, the Board notes that a diagnosis of service- related PTSD under DSM criteria has been clearly established.  See 38 C.F.R. § 4.125.  In this regard, the record shows that the Veteran was diagnosed with PTSD under DSM-IV criteria in March 2004 and was and was thereafter found to have the diagnosis by treating and evaluating mental health professionals.  Accordingly, the first requirement for service connection for PTSD under 38 C.F.R. § 3.304(f), a diagnosis of PTSD, has been satisfied.

Regarding the second criterion of 38 C.F.R. § 3.304(f), the Board notes that the Veteran identified numerous stressors that reportedly occurred during his service in the Republic of Vietnam.  The Veteran submitted statements contending that he experienced multiple stressors in Vietnam, including experiencing constant fear of danger while serving in this area and participating in helicopter recovery missions in "hot zones."  See January 2004 PTSD Questionnaire and February 2004 PTSD Questionnaire.  The Veteran also contended that he witnessed rocket and mortar attacks during his service with the 335th and 604th Transportation Companies and an attack on the helicopters on which he served as a mechanic.  The Veteran provided detailed information regarding the following stressors:  being involved in a helicopter crash that occurred near Da Nang in May 1967 during his service with the 335th Transportation Company; witnessing a mortar attack in Chu Lai in April 1967 during his service with the 335th Transportation Company; experiencing a mortar attack in Pleiku in December 1966 during his service with the 604th Transportation Company.  

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  The amendment therefore applies in the instant case.  

The amended regulations indicate that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010) (codified at 38 C.F.R. § 3.304(f)).

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

During a March 2004 VA mental health assessment, a physician specifically noted the Veteran's in-service stressor events, including serving as a helicopter mechanic during Vietnam, witnessing the death of others, and feeling intense fear during incidents of combat or conflict.  The physician rendered an Axis I diagnosis of PTSD.  She identified the Axis IV psychosocial and environmental problems as combat experiences in Vietnam leading to PTSD.  In particular, she noted that the Veteran's symptoms included recurrent intrusive thoughts and nightmares regarding his Vietnam service, sleep impairments, depression, a limited number of friends, impaired concentration, anxiety, and suspiciousness.  

In sum, the evidence demonstrates that the Veteran has a current diagnosis of PTSD under DSM IV.  The Board finds that under 38 C.F.R. § 3.304(f)(3), the Veteran's lay statement is sufficient to establish the occurrence of his fear of hostile military activity stressors, as such reports are consistent with the places, types and circumstances of the veteran's service.  Lastly, the Board notes that VA psychiatrists confirm that the claimed stressors regarding fear of hostile military activity are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  In light of the foregoing, the evidence clearly supports the claim of service connection for PTSD.


ORDER

Service connection for PTSD for accrued benefits purposes is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


